Citation Nr: 1015376	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran's appeal was previously before the Board in 
September 2009, when it was remanded for additional 
development.  The requested development has been completed, 
and the appeal has been returned to the Board for further 
review.  


FINDING OF FACT

The preponderance of the objective evidence does not 
demonstrate that the Veteran contracted hepatitis C as a 
result of VA treatment. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Id.

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In letters dated in February 2005 and May 2005, the RO 
notified the Veteran of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the Veteran was expected to provide.  These 
letters were both provided to the Veteran prior to the 
October 2005 rating decision on appeal.  The Board finds that 
these letters met the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and Pelegrini.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As an award of compensation under 38 U.S.C.A. § 1151 
would also include an effective date and a disability 
evaluation, the Board believes that notice for a 38 U.S.C.A. 
§ 1151 claim should include these elements.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in 
letters dated March 2006 and April 2006 letter.  Although 
these aspects of the notification did not come until after 
the initial adjudication of the Veteran's claim, this results 
in no harm to the Veteran, as his claim was readjudicated 
after the receipt of the notification in July 2008 and 
January 2010 supplemental statements of the case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify the Veteran has been met.  

The Board further concludes that all appropriate development 
has been undertaken.  The pertinent VA treatment records have 
been obtained and associated with the claims folder.  The 
Veteran's records have been forwarded to VA examiners, and an 
appropriate opinion has been received.  The Veteran offered 
testimony at a hearing before a hearing officer, and the 
transcript of this hearing is in the claims folder.  There is 
no showing that there are additional records or other 
evidence that should or could be obtained prior to entry of a 
decision at this time.  The duty to assist has been met, and 
the Board will proceed with adjudication of the Veteran's 
claim.  

38 U.S.C.A. § 1151

The Veteran contends that he contracted hepatitis C as a 
result of VA treatment.  He argues that his only source of 
medical treatment for years prior to the diagnosis of 
hepatitis C was the VA.  He states that several months after 
a test was negative for hepatitis C, he had blood drawn for 
further testing at a VA facility.  He states that this was 
not done in the same room where such work is usually done.  
The Veteran also notes that the technician had difficulty in 
locating a vein, which required him to be stuck several times 
with the needle.  He did not recall seeing the needle taken 
from a sterile package prior to having the blood drawn.  The 
initial diagnosis of hepatitis C was made several months 
after this incident.  The Veteran notes that he has never 
used needle drugs, and that his only other risk factors 
occurred decades before the initial diagnosis.  Therefore, he 
believes that the only possible source for his hepatitis C 
infection has to be VA treatment.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32. Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's medical records are negative for a diagnosis of 
hepatitis C prior to 2002.  February 2002 VA treatment 
records show that he was seen by a registered nurse for 
complaints of dizziness.  The most recent hepatitis C risk 
assessment showed that the Veteran was negative for hepatitis 
C antibodies.  He indicated that there were no risk factors 
for hepatitis C.  

Additional February 2002 records state that the Veteran had 
undergone cardiac ablation in Pittsburgh in October 2001.  

VA treatment records from October 2002 show an assessment of 
elevated liver function testing and hepatitis C.  

In November 2002, the Veteran underwent education regarding 
his hepatitis C.  He reported two low risk factors, which 
were multiple sexual partners and alcohol abuse.  

VA records subsequent to 2002 continue to show a diagnosis of 
hepatitis C with elevated liver function tests.  February 
2004 records state that the source of the hepatitis C was 
unable to be identified, and the Veteran denied that he had 
been exposed to a vaccine shot gun.  

On a March 2005 Risk Factors for Hepatitis Questionnaire, the 
Veteran answered "no" to all risk factors, including 
intravenous drugs, high-risk sexual activity, and a blood 
transfusion.  

At the January 2008 hearing, the Veteran testified that he 
had been receiving his treatment at the VA since 1991.  He 
said that he was a regular blood donor before that, and that 
he would have been notified if he had hepatitis C.  The 
Veteran argued that he must have contracted his hepatitis C 
from the VA because it was the only place that he received 
medical treatment.  

The Veteran was afforded a VA examination in order to 
determine the etiology of his hepatitis C in November 2009.  
The claims folder was reviewed by the examiner.  The 
examination was conducted by a nurse practitioner, who noted 
that the case was discussed with a medical doctor prior to 
formulating the requested opinion.  Both of them were listed 
as the examining providers.  They noted the Veteran's report 
of an initial diagnosis of hepatitis C in 2002 as a result of 
a lab draw.  Risk factors for hepatitis C included sexual 
contact with prostitutes in the 1960s, although the Veteran 
noted that he used protection.  He denied ever having a blood 
transfusion, piercings, tattoos, accidental needle stick, 
dialysis, cocaine use, or intravenous drug use.  The Veteran 
expressed his belief that he had contracted the hepatitis C 
during a VA lab draw sometime in 2002.  He reported a visit 
to the lab in which he was stuck multiple times to obtain the 
specimen.  He did not see the person that collected the blood 
or remove the cap from the needle prior to sticking him.  
After physical examination, the examiner stated that it was 
difficult to determine what would be the most likely cause of 
the Veteran's hepatitis.  The examiner further noted that 
there was no way to determine if the Veteran incurred 
hepatitis C as a result of VA treatment without mere 
speculation.  The examiner elaborated by saying that being 
stuck by a needle numerous times would not be a risk factor, 
although it was possible that if the needle that was used to 
draw blood was dirty than that could have exposed the Veteran 
to hepatitis C.  The fact that February 2002 hepatitis C 
screening was normal but that a diagnosis was established by 
November 2002 was noted.  The examiner answered "no" to the 
question as to whether hepatitis C resulted from VA 
treatment.  They added that it was not likely that VA 
treatment was the proximate cause or the result of him 
developing hepatitis C.  The examiner again noted that there 
was no way to determine the exact etiology of the Veteran's 
hepatitis C without mere speculation.  

After careful consideration of the Veteran's contentions and 
the medical evidence, the Board finds that entitlement to 
compensation for hepatitis C under the provisions of 
38 U.S.C.A. § 1151 is not warranted.  There is simply no 
competent evidence that the Veteran's hepatitis C is the 
result of VA treatment.  

The Board notes that although there is no record of the 2002 
blood draw that the Veteran believes resulted in his 
hepatitis C, the Veteran is competent to state that he had 
blood drawn at that time.  The Board accepts that the Veteran 
had blood drawn at a VA facility in 2002 in exactly the 
manner as described by the Veteran.  

Unfortunately, there is simply no evidence to tie the 
Veteran's hepatitis C to VA treatment.  The November 2009 VA 
examiners reviewed the records and opined that the Veteran's 
hepatitis C did not result from VA treatment.  They noted 
that it would be mere speculation to make this finding, 
although they added it would be possible if a dirty needle 
had been used.  However, the Board notes that there is 
absolutely no evidence that a contaminated needle was used to 
draw the Veteran's blood.  There is nothing to suggest that 
normal procedures were not followed, or that a dirty needle 
was used.

In the absence of any positive medical evidence to relate the 
Veteran's hepatitis C to VA treatment, there is no basis for 
an award of 38 U.S.C.A. § 1151 compensation.  The Board again 
notes that it fully accepts the Veteran's version of the 
events regarding the 2002 blood draw.  However, this alone is 
insufficient to establish that this was the cause of the 
Veteran's hepatitis C.  The November 2009 examiners noted 
that multiple needle sticks were not a risk factor.  Although 
these examiners further noted that a dirty needle could cause 
hepatitis C, there is no evidence whatsoever that the needle 
used for the 2002 blood draw was contaminated.  Furthermore, 
while the Veteran is competent to describe the blood draw, he 
is not a physician, and he is not qualified to express a 
medical opinion as to a relationship between his VA treatment 
and his hepatitis C.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As stated earlier, merely showing that a Veteran received 
care, treatment, or examination and that the Veteran has an 
additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1).  The Board notes that as the evidence 
does not show a causal relationship between the Veteran's 
hepatitis C and VA treatment, the question as to whether or 
not there was carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault need not be 
addressed. 

In reaching this decision, the benefit of the doubt doctrine 
has been considered.  However, a benefit of the doubt means 
more than a mere possibility, however remote the chances.  
Instead, it refers to when the evidence both for and against 
a claim is in relatively equal balance.  That is not the case 
in this instance, as there is absolutely no competent 
evidence of a relationship between the Veteran's hepatitis C 
and VA treatment.  Therefore, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


